



COURT OF APPEAL
    FOR ONTARIO

CITATION: Slongo v. Slongo, 2017 ONCA 687

DATE: 20170905

DOCKET: C60425

Simmons, LaForme and Pardu JJA.

BETWEEN

Pamela Louise Slongo

Applicant (Appellant)

and

Christopher Ronald Slongo

Respondent (Respondent)

Paul C. Buttigieg and Robert A. Fernandes, for the
    appellant

Herschel I. Fogelman and Erin L. Chaiton-Murray, for the
    respondent

Costs Endorsement

[1]

We allowed the wifes appeal in part from the trial judges
    decision on a change motion. We increased the additional spousal support
    awarded by the trial judge due to the husbands early retirement and lump sum
    pension payout and other changed circumstances. We dismissed the wifes appeal
    challenging the denial of ongoing child support. We awarded costs of the appeal
    to the wife in a reduced amount, given that success on appeal was divided. The
    parties have been unable to agree on the trial costs. This endorsement
    addresses those costs.

[2]

Both parties claim that they submitted an offer to settle before
    trial (and, in the wifes case, after trial) that is equal to or better than
    the result achieved on appeal in relation to spousal support. In our view, both
    claims are speculative.  The parties offers were structured differently than
    this courts order and differently than each other. Given the terms of this
    courts order and the terms of the offers, whether the amount payable for
    spousal support under any offer will equal or exceed the amount awarded on
    appeal depends on various factors. These include how long the parties live,
    whether and when the husband chooses to fully retire and discontinue consulting
    work, and how much the husband earns while continuing to do consulting work. In
    the face of these variables, neither party can demonstrate that they submitted
    an offer that is equal to or better than the result achieved on appeal.

[3]

Overall, the wife succeeded at trial in establishing a material
    change in circumstances and in her claim for increased spousal support.  At the
    same time, she was unsuccessful in her claim for ongoing child support. Given
    the relative financial significance of these issues, and the increased spousal
    support awarded to the wife on appeal, we set aside the trial judges award of
    trial costs to the husband. We substitute an award of trial costs to the wife
    on a partial indemnity scale fixed in the amount of $20,000 inclusive of
    disbursements and applicable taxes.

Janet Simmons J.A.

H.S. LaForme J.A.

G. Pardu J.A.


